Andrias, J., dissents
in a memorandum as follows: Because the 15-year-old appellant’s admission that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of handguns stolen from his cousin was obtained “by the use or threatened use of physical force upon the respondent,” in violation of Family Court Act § 344.2 (2) (a), I dissent and would reverse and dismiss the petition.
The evidence at the suppression hearing established that at approximately 11:55 p.m. on August 3, 2006, New York City Police Sergeant Kiyar responded to a radio transmission of a burglary at a residence on Commonwealth Avenue in the Bronx. When Kiyar arrived at the location, he was told by John Cuebas, a retired police detective, that four guns and “close to one thousand rounds of ammunition” had been taken from his bedroom, and he believed that appellant, his cousin, was the thief. Mr. Cuebas and Sergeant Kiyar then drove around the neighborhood looking for appellant. Four or five blocks away Cuebas pointed out appellant, who was walking on the sidewalk, at which point both men got out of the patrol car and approached appellant.
Mr. Cuebas grabbed appellant, threw him up against the fence and said “where the f— are my guns, Cy. I know you have them. Where the f— are my guns?” According to Sergeant Kiyar, he *271was standing behind Cuebas, merely observing; but Cuebas testified that the sergeant was helping him apprehend appellant (“I had, you know, one arm, he had the other arm”). In any event, Sergeant Kiyar, while stating on direct examination that appellant was not in custody at the time, admitted on cross-examination that appellant “was not free to leave.” Cuebas admitted, “I called him a piece of s—. A thief. A thief—I could have said more but I was so angry I just don’t remember at the time, but I am pretty sure I said a lot more than that.” He also testified that at the point he threw appellant up against the fence and was yelling, cursing and threatening him (“Things like I’ll break your jaw”) appellant did not tell him where the guns were. It was only after appellant had been put in handcuffs and was sitting in the patrol car, while Cuebas continued to curse and threaten him, that appellant said “[r]elax, I’ll tell you where they are.” According to Sergeant Kiyar, when Cuebas first grabbed him, appellant “was upset . . . initially he was denying where the weapons were,” but after Cuebas, who was angry and shouting, demanded a second time to know where they were, appellant “made a statement that he only hid the weapons. He was not involved in the initial theft of the weapons.” At that point, the sergeant testified, “I placed Cy [R] under arrest because of the admission he made to Mr. Cuebas.”
The suppression court credited Sergeant Kiyar’s testimony and did not believe that he was holding appellant. It also found that the statements made to Mr. Cuebas were voluntarily made, stating, in pertinent part, that “after viewing the totality of the circumstances, Respondent’s statements had not been psychologically or physically coerced such that it undermined his ability to make a choice whether or not to make a statement. The complainant grabbed Respondent’s arm, pushed him against a fence, yelled, screamed, made verbal threats and used obscenities. At no time, did complainant strike, hit or injure Respondent. Respondent’s reaction and demeanor to complainant’s words was very telling. He said, ‘Relax, I’ll tell you where the guns are.’ There was no testimony that Respondent was crying or shaking or in fear.” The court further found that “when Respondent made the statement, ‘Relax, I’ll tell you where the guns are,’ he was not instilled with such fear and insecurity that he was induced or compelled to make that statement.”
While the testimony of the only witnesses was contradictory on the issue, the suppression court did not believe that Sergeant Kiyar was holding appellant. Nevertheless, it is uncontroverted that Sergeant Kiyar conceded appellant was not free to leave. Whether or not appellant was being held by the sergeant as Mr. *272Cuebas held and threatened him with serious bodily injury, Sergeant Kiyar, who had 16 years of law enforcement experience, believed appellant was in custody. Clearly then, a reasonable 15 year old may be found to have similarly perceived the circumstances (see Matter of Vincent R., 14 Misc 3d 760, 763 [2006]). The fact that Mr. Cuebas might not have been “a public servant engaged in law enforcement activity” or one acting under the direction of or in cooperation with such a person (Family Ct Act § 344.2 [2] [b]) is clearly not dispositive, since section 344.2 (2) (a) provides that a statement is involuntarily made if obtained by “any person by the use or threatened use of physical force upon the respondent” (emphasis added; see Matter of Brian E., 206 AD2d 665, 666 [1994], lv denied 85 NY2d 805 [1995]). Thus, inasmuch as the only statements that formed the basis for appellant’s arrest were obtained from him by “any person [Mr. Cuebas] by the use or threatened use of physical force,” they were “involuntarily made” as a matter of law.
Moreover, to the extent the court further found that “when Respondent made the statement, ‘Relax, I’ll tell you where the guns are,’ he was not instilled with such fear and insecurity that he was induced or compelled to make that statement,” the hearing record unequivocally establishes that appellant was already under arrest and was sitting in the patrol car in handcuffs. The court also found that Miranda warnings were not given to appellant on the night of his arrest.
Finally, since appellant’s subsequent statement as to where he hid the guns and the recovery of the weapons were the fruits of the illegally obtained statements and an unlawful arrest, his motion to suppress should have been granted in its entirety. Since there was no other legal or properly obtained evidence introduced against him (see People v Fitzgerald, 244 NY 307, 312 [1927]), the petition should be dismissed.